Pottle, J.
Where one agrees to pay the debt of another, and receives for his promise a valuable consideration, he is not released merely because, upon his failure to pay, the creditor, without a return of the consideration, agrees to look to the original debtor, instead of to the substituted debtor, for payment. The statements made by the creditor in the present case did not amount to an agreement to release the substituted debtor, and were admissible in evidence only for the purpose of illustsrating whether there had been an agreement by the defendant to pay the plaintiff the debt due him by a third person. There was no error in the instructions on this subject of which complaint is made in the motion for a new trial. The defendant in effect admitted a promise to pay what the original debtor owed, and contended merely that he and the plaintiff had been unable to agree on the amount. The evidence fully authorized the verdict. Judgment affirmed.